       Case 3:20-cv-01739-CRB Document 22 Filed 09/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10
11   RD-JET, LLC dba RESTAURANT                         Case No. 3:20-CV-01739-CRB
     DEPOT,
12                                                      Hon. Charles R. Breyer
                       Plaintiff,
13                                                      [PROPOSED] ORDER RE:
              v.                                        STIPULATION OF DISMISSAL
14                                                      WITH PREJUDICE
     COLONY INSURANCE COMPANY, and
15   DOES 1 through 100, inclusive,                     [Complaint Filed: November 12, 2019]
                                                        Trial Date:       None Set
16                     Defendants.
17
18
19            The parties have filed a Stipulation of Dismissal With Prejudice of this
20   action. Therefore:
21            IT IS HEREBY ORDERED THAT:
22            1.       This action is dismissed with prejudice; and
23            2.       The parties will bear their own costs and attorneys’ fees.
24
             September 29
     Dated: _______________, 2020                ______________________________________
25                                                HON. CHARLES R. BREYER
                                                  UNITED STATES DISTRICT COURT
26
                                                  JUDGE
27
28

                                                                   [PROPOSED] ORDER RE: STIPULATION OF
     SMRH:4810-5234-5546.1                        -1-                        DISMISSAL WITH PREJUDICE
